

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.124


 



AMENDMENT TO MEMBERSHIP INTEREST
AND ASSET PURCHASE AGREEMENT
 
THIS AMENDMENT TO MEMBERSHIP INTEREST AND ASSET PURCHASE AGREEMENT (this
“Amendment”), dated as of July 18, 2014, is entered into by and among Canoe
Brook Investors, L.L.C. (formerly known as Roseland Partners, L.L.C.), a New
Jersey limited liability company (“Seller”), Mack-Cali Realty Acquisition Corp.,
a Delaware corporation, or its designee (the “Purchaser”), Mack-Cali Realty,
L.P., a Delaware limited partnership (“MCRLP”) and Mack-Cali Realty Corporation,
a Maryland corporation (“MCRC” and, together with MCRLP, the “Parents”), and
each of Marshall B. Tycher (“Tycher”), Bradford R. Klatt (“Klatt”) and Carl
Goldberg (“Goldberg”).
 
WHEREAS, on October 8, 2012, Seller, Purchaser and Parents, and, for the limited
purposes stated therein, each of Marshall B. Tycher, Bradford R. Klatt and Carl
Goldberg, entered into that certain Membership Interest and Asset Purchase
Agreement (the “Purchase Agreement”), pursuant to which Purchaser acquired the
real estate development and management businesses and certain real property
assets of Seller;
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, Purchaser, MCRLP, MCRC (as “Party A” thereunder), Seller
(as “Party B” thereunder) and U.S. Bank National Association (as the “Escrow
Agent” thereunder) entered into that certain Indemnity Escrow Agreement dated
October 23, 2012 (the “Indemnity Escrow Agreement”);
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, on October 23, 2012, Klatt and Goldberg became employed
as Co-Presidents of Roseland Management Services, L.P., a Delaware limited
liability partnership (the “Company”) and a subsidiary of MCRLP, and each of
Klatt and Goldberg has entered into an employment agreement with the Company
dated October 23, 2012 (the “Klatt Employment Agreement” and the “Goldberg
Employment Agreement,” respectively);
 
WHEREAS, Klatt, Goldberg and the Company desire that Klatt and Goldberg resign
from their employment and as Co-Presidents of Company and that the Klatt
Employment Agreement and the Goldberg Employment Agreement be terminated
effective as of the Employment Termination Date (as such term is defined in the
Separation Agreements) pursuant to and in accordance with the terms of
Separation Agreements to be entered into simultaneously herewith between the
Company and each of Klatt and Goldberg (the “Separation Agreements”); and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
WHEREAS, in connection with the foregoing, the parties desire to submit a joint
notice to the Escrow Agent on the Effective Date (as such term is defined in the
Separation Agreements) to distribute all amounts remaining in the Escrow Fund
held under the Indemnity Escrow Agreement to Seller, and to effect certain
amendments to the Purchase Agreement as provided herein.
 
NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein and in the Purchase Agreement, the parties hereby agree as follows:
 
1.  
Definitions.  Capitalized terms used but not defined herein shall have the
meaning assigned to such terms in the Purchase Agreement.

 


 
2.  
Earn out.  The Purchaser and Parents confirm, acknowledge and agree that Seller
has earned $1,000,000 of the Earnout pursuant to clause (c) of Section I.B. of
Exhibit C to the Purchase Agreement, and notwithstanding anything to the
contrary in Exhibit C to the Purchase Agreement, Parents shall cause Purchaser
to pay such amount to Seller within five (5) days following the Effective Date.

 


 
3.  
Indemnification Escrow.  Purchaser, Parents and Seller agree to deliver a “Joint
Written Direction” to the Escrow Agent pursuant to Section 5(e) of the Indemnity
Escrow Agreement on the Effective Date to direct the Escrow Agent to release and
distribute to Seller all amounts remaining in the Escrow Fund held by the Escrow
Agent in the Escrow Account established pursuant to the Indemnity Escrow
Agreement.

 


 
4.  
Other Amendments to Purchase Agreement.

 


 
(a)  
Termination of Non-Compete Covenants.  The parties agree that from and after
October 23, 2014, Klatt and Goldberg shall have no further obligations under
Section 5.08(a) of the Purchase Agreement. For the avoidance of doubt, (i) the
obligations and agreements of Seller and Tycher under Section 5.08(a) of the
Purchase Agreement shall remain in full force and effect and continue without
amendment or modification, except to the extent set forth below; and (ii)
nothing herein shall affect or limit the obligations of Goldberg under any
consulting or similar agreement entered into between Goldberg and the
Company.  In furtherance of the foregoing, Section 5.08(a) of the Purchase
Agreement is amended and restated effective as of the Effective Date, by
replacing subsection (a) of Section 5.08 with the following:

 
“(a) During the Restricted Period, the Seller and each of the Principals (in the
case of each Principal, other than in his capacity as an employee of Purchaser,
the Parents or any of their Affiliates) shall not (and shall cause their
respective Affiliates not to), in the Territory, engage, directly or indirectly,
in the Business or, without prior written consent of the Purchaser, directly or
indirectly, own an interest in, manage, operate, join, control, lend money or
render financial or other assistance to or participate in or be connected with,
as an officer, employee, partner, stockholder, consultant or otherwise, any
Person engaged in the Business in the Territory; provided, however, that (i) for
the purposes of this Section 5.08(a), ownership of securities having no more
than 2% of the outstanding voting power of any competitor whose securities are
listed on any U.S. national securities exchange shall not be deemed to be in
violation of this Section 5.08(a) as long as the Person owning such securities
has no other connection or relationship with such competitor, (ii) Seller and
each Principal shall be permitted to develop, manage, lease and/or sell the
Excluded Assets and the assets listed on Section 3.26 of the Disclosure
Schedule, and (iii) Tycher will be permitted to fund and assist Jack Tycher or
any entity controlled by Jack Tycher in the event that Jack Tycher is not
employed by MCRC or any of its Affiliates and initiates his own business during
the Restricted Period, even if such business competes with the Business;
provided, however, that if during the Restricted Period, Tycher provides
material funding, or arranges or assists with the raising of material funding,
or otherwise provides material assistance, to or in connection with such
business or any property, project or development described below, then prior to
any investment, development or construction during the Restricted Period by Jack
Tycher or an entity controlled by Jack Tycher in or of a multi-family project
located anywhere on the East Coast of the United States from Washington, D.C. to
Boston, Mass. and which has an initial development and construction budget of
$40,000,000 or more, Tycher will (A) give (or cause Jack Tycher to give) MCRC
reasonable prior notice prior to the acquisition or investment during the
Restricted Period by Jack Tycher or any entity controlled by Jack Tycher of or
in the property on which such project is to be developed or in such project or
development, and (B) cause Jack Tycher or the applicable entity controlled by
him to give MCRC (or an affiliate designated by MCRC) a reasonable right of
first offer to make an investment of at least 50% in such property or project.
Without limiting the foregoing, for purposes of the foregoing clause (iii),
funding of more than 20% of the business or of any such investment, project or
development shall be deemed material funding.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
For purposes of this Section 5.08, (i) “Territory” means in the United States
and Canada, and (ii) “Restricted Period” means, (w) as to Seller, the period of
four (4) years from and after the Closing Date, (x) as to Tycher with respect to
this subsection (a) of this Section 5.08, a period commencing on the Closing
Date and ending on the later of (A) three (3) years after the Closing Date and
(B) one (1) year after the employment of Tycher with the Companies, MCRC and any
Affiliate of MCRC shall terminate for any reason, (y) as to each of Klatt and
Goldberg with respect to this subsection (a) of this Section 5.08, a period
commencing on the Closing Date and ending on October 23, 2014; and (z) as to
each of the Principals, with respect to subsections (b) and (c) of this Section
5.08, four (4) years after the employment of such Principal with the Companies,
MCRC or any Affiliate of MCRC shall terminate for any reason.”
 


 
3

--------------------------------------------------------------------------------

 
 
(b)  
The parties agree that from and after the Effective Date, Section 5.08(b) of the
Purchase Agreement shall not apply to the hiring of Jack Tycher or Devra
Goldberg.

 


 
(c)  
Section 5.18 of the Purchase Agreement shall be amended effective as of the
Effective Date by deleting the second sentence thereof and replacing such
sentence with the following: “During the period beginning on July 18, 2014 and
ending on the sixth (6th) anniversary of the Closing Date, Seller shall, and the
Principals shall cause Seller to, maintain a net worth (based on the fair market
value of the Seller’s assets) of not less than $10,000,000; provided, however,
that from and after a Change of Control of MCRC, Seller shall no longer be
required to comply with this net worth requirement.”

 


 
(d)  
Section 8.07(c) of the Purchase Agreement shall be amended effective as of the
Effective Date by deleting, in clause (iii) of subsection (c) of Section 5.18,
the words “after the third (3rd) anniversary of the Closing Date,” and replacing
them with the words: “from and after July 18, 2014,”.

 


 
5.  
Representations and Warranties.



(a)  
Each of the Principals (only as to himself on a several basis and not jointly
with any other Principal) and Seller represents and warrants to the Parents and
Purchaser, as follows:

 


 
i.  
The execution and delivery of this Amendment, the performance of Seller’s
obligations hereunder and the consummation by Seller of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of Seller and no other action by Seller is necessary to authorize the
transactions contemplated hereby.  This Amendment has been executed and
delivered by a duly authorized officer or manager of Seller.

 
ii.  
This Amendment has been duly executed and delivered by Seller and each of the
Principals, each of the Separation Agreements has been duly executed and
delivered by Klatt or Goldberg, as applicable, and the Consulting Agreement
dated as of today’s date among Goldberg, Devra Goldberg and the Company (the
“Consulting Agreement”) has been duly executed and delivered by Goldberg, and
(assuming due authorization, execution and delivery by the other parties
thereto) this Amendment, each of the Separation Agreements and the Consulting
Agreement constitutes a legal, valid and binding obligation of Seller and each
of the Principals that is a party thereto, as applicable, enforceable against
Seller and/or each such Principal, as the case may be, in accordance with its
terms.

 


 
4

--------------------------------------------------------------------------------

 
 
 
(b)  
Each of the Parents, jointly and severally, represents and warrants to Seller
and the Principals, as follows:

 


 
i.  
The execution and delivery by the Purchaser, each of the Parents and the Company
of this Amendment, the Separation Agreements, and the Consulting Agreement (as
applicable), the performance of their respective obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby by the Purchaser, the Parents and the Company have been duly authorized
by all requisite corporate, limited partnership or limited liability company
action on the part of the Purchaser, the Parents and the Company, as applicable.

 
ii.  
This Amendment has been duly executed and delivered by the Purchaser and each of
the Parents, the Separation Agreements have been duly executed and delivered by
the Company and each of the Parents, and the Consulting Agreement has been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by the other parties thereto) this Amendment , the
Separation Agreements and the Consulting Agreement constitute the legal, valid
and binding obligations of the Purchaser, the Parents and the Company, as
applicable, enforceable against the Purchaser, the Parents and/or the Company,
as the case may be, in accordance with its terms.

 


 
6.  
Miscellaneous.

 


 
5

--------------------------------------------------------------------------------

 
 
(a)  
This Amendment shall be effective only upon and as of the Effective Date, and,
except as set forth herein, the Purchase Agreement shall remain in full force
and effect and shall be otherwise unaffected hereby.  In the event that any one
of the Separation Agreements is revoked, in whole or in part, or otherwise does
not become effective as of the Effective Date, this Amendment shall be null and
void and of no force and effect, and each of the Purchase Agreement and the
Indemnity Escrow Agreement shall remain in full force and effect and shall be
unaffected by this Amendment.

 


 
(b)  
This Amendment may be executed and delivered (including by facsimile
transmission or portable document format (PDF)) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 


 
(c)  
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts to be made and performed
entirely within such State.

 


 


 
 [Signature page follows]
 

 
6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the date first above written.
 
MACK-CALI REALTY CORPORATION, a Maryland corporation
 
By: /s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: President and Chief Executive Officer


 
MACK-CALI REALTY L.P., a Delaware limited partnership
 
By: Mack-Cali Realty Corporation, general partner
 
By: /s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: President and Chief Executive Officer


 
MACK-CALI REALTY ACQUISITION CORP., a Delaware corporation
 
By: /s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: President and Chief Executive Officer
 


CANOE BROOK INVESTORS, L.L.C., a New Jersey limited liability company
 
By: /s/ Marshall B. Tycher
Name: Marshall B. Tycher
Title: Manager


 
/s/ Marshall B. Tycher
MARSHALL B. TYCHER
 


/s/ Bradford R. Klatt
BRADFORD R. KLATT
 


/s/ Carl Goldberg
CARL GOLDBERG
 

 
 

--------------------------------------------------------------------------------

 
